Citation Nr: 0613389	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for kidney cancer, 
including as a result of exposure in service to herbicides.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This appeal was last before the Board in 
February 2004, when it was remanded for further development 
which has now been completed.  


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam from July 
to December 1967, and his exposure to herbicides in service 
is conceded by the RO.  

2.  Kidney cancer was first diagnosed in 1977, more than 
eight years postservice; it was not present during the 
appellant's active service or for many years afterward.  

3.  The appellant's renal cell carcinoma is not etiologically 
related to any incident in service, including the appellant's 
exposure to herbicides.  


CONCLUSION OF LAW

Entitlement to service connection for kidney cancer is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letter addressed to the appellant by VA dated in November 
2004.  In this letter, VA specifically informed the appellant 
of the current status of his claim and of the evidence 
already of record in support of the claim, and of what the 
evidence must show in order to support the claim.  The 
appellant was also asked to inform VA of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Moreover, several VA medical opinions concerning the merits 
of this claim have been obtained in connection with the 
current appeal, and VA medical records and private medical 
evidence have also been obtained and reviewed.  The appellant 
has not responded to requests by VA to either submit or allow 
VA to obtain copies of the private medical records dating 
from the initial diagnosis and treatment of his kidney cancer 
in 1977; and he has been informed of this deficiency in the 
evidence of record.  Otherwise, the appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in March 2002.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in February 2006 after the final VCAA letter was issued in 
November 2004.  There is no indication or reason to believe 
that that the ultimate decision of the originating agency on 
the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests malignant 
tumors to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).  

Porphyria cutanea tarda, prostate cancer and respiratory 
cancers, chloracne and other acneform diseases are subject to 
presumptive service connection on an Agent Orange basis.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Kidney cancer is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of kidney cancer in humans.  See 38 C.F.R. 
§ 3.309(e); see also 68 Fed. Reg. 27630-41 (May 20, 2003).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant had active service in the U.S Air Force.  He 
served as a Photo Systems Repairman in Vietnam from July to 
December 1967, and the RO has conceded his exposure to 
herbicides as a result of that service.  However, the service 
medical records are devoid of complaints, treatments, 
findings, or diagnoses indicative of kidney cancer at any 
time during the appellant's active service.  

Private medical evidence of record indicates that the 
appellant first presented with a history of gross hematuria 
in June 1977, more than eight years after his discharge from 
service in February 1968.  Further evaluation disclosed a 
mass on the left kidney which was eventually diagnosed as 
clear cell carcinoma of the left kidney, and the appellant 
underwent a radical left nephrectomy in August 1977 at a 
private hospital.  This kidney tumor was reportedly Stage I 
and totally excised.  The appellant has not responded to 
requests to submit copies of these private medical records, 
or to sign legal releases to enable VA to obtain this 
evidence, in support of his claim.  This kidney cancer has 
not recurred.  

The appellant's kidney cancer is not shown by competent 
medical evidence to have been present during his active 
service or for several years afterward.  In addition, kidney 
cancer is not among the diseases listed at 38 C.F.R. 
§ 3.309(e) and recognized by VA as presumptively related to 
exposure to herbicide agents.  Moreover, VA has published a 
public notice that a presumption of service connection based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era was not warranted for renal cancer.  
See 68 Fed. Reg. 27630-41 (May 20, 2003).  

In June 2004, a VA urologist reviewed the appellant's entire 
claims file, including the service medical records, and also 
examined the appellant.  He reported that there was no 
evidence of recurrence of kidney cancer, but that he could 
not answer the Board's questions concerning the etiology of 
the appellant's renal cancer.  

In January 2006, a VA nephrologist reviewed the June 2004 VA 
examination report, the appellant's medical history, and 
other medical evidence of record.  After also reviewing the 
relevant medical literature, this individual indicated that, 
in his opinion, the current data is, at best, 
inadequate/insufficient to determine whether an association 
exists between herbicide (especially agent orange) exposure 
and the subsequent development of renal carcinoma.  Later in 
that same month, the entire claims file was reviewed by a VA 
staff endocrinologist in order to specifically answer the 
questions posed by the Board in its February 2004 remand.  
She reported that the relevant medical literature failed to 
support the existence of any causal relationship between 
exposure to herbicides and renal cell carcinoma, and she 
further commented that the Institute of Medicine had found no 
such relationship after over 30 years of research since the 
end of the Vietnam War.  In response to the Board's question 
as to whether there was any etiological relationship between 
the appellant's renal cell carcinoma and any event in 
service, this medical expert reported that additional 
examinations of the appellant would not provide him with a 
positive conclusion as to the etiology of his remote, cured 
renal cell carcinoma.  

Although requested to do so, the appellant has submitted no 
competent medical evidence to support his contention that his 
exposure to agent orange in Vietnam caused his renal cell 
carcinoma.  In the absence of competent medical evidence to 
rebut or contradict the unfavorable medical evidence 
summarized above, the Board must conclude that a 
preponderance of the evidence is against the present claim.  
Accordingly, this appeal will be denied for that reason.  


ORDER

Service connection for kidney cancer is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


